Mr. Justice Heydeneeldt
delivered the opinion of the Court.
Mr. Ch, J. Murray concurred.
The statute regulating Sheriff’s sales of real estate does *197not design to invest a purchaser with title until six months after the expiration of the sale, the time allowed for a redemption by the judgment debtor or his creditors. This is made very clear, not only from the fact that no conveyance can be executed by the Sheriff until the expiration of the time mentioned, but also from the provision in [197] section 235, which furnishes a remedy * for the purchaser against waste which may be committed pending the period allowed for redemption.
This view of the question determines, that the action in this case was prematurely begun. The defendant, for aught that can be known to the contrary, would have surrendered possession at the time the plaintiff became entitled to it. The Court was correct in granting a nonsuit.
Judgment affirmed.